Citation Nr: 1242814	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar vertebral fractures with degenerative disc disease (DDD), bursitis, and reflex sympathetic dystrophy of both hips and the left leg.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in March 2004 and June 2005 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO originally considered and denied the Veteran's service connection claims for a low back disability and neck disability as well as his claimed associated hip disability in the March 2004 rating decision.  In the June 2005 rating decision, the RO reconsidered the Veteran's service connection claims for a neck disability, a low back disability and associated bilateral hip disability as well as his more recently claimed associated left leg disability.  The RO additionally considered and denied the Veteran's TDIU claim in the June 2005 rating decision.  

In a January 2010 decision, the Board remanded the Veteran's claims on appeal to the RO for further development, including most especially obtaining available service treatment records (STRs), and any identified Social Security Administration (SSA) records.  In that decision, the Board characterized the matters on appeal as involving a petition to reopen previously denied service connection claims for low back and neck disabilities.  Procedurally, a March 2004 rating decision had denied such claims.  However, the Board observes that in February 2005, within one year of the March 2004 rating decision, the Veteran submitted a statement expressing his desire to continue his claims.  He additionally submitted a statement from his wife, T. L. W., in February 2005, indicating her recollections as to the alleged in-service accident that resulted in the claimed back and neck injuries.  The Veteran additionally submitted copies of relevant STRs in February 2005 and July 2007 that were not previously associated with the claims file.  Accordingly, the Board finds that these submissions from the Veteran precluded the March 2004 rating decision from becoming final.  See 38 C.F.R. §§ 3.156 (b) and (C) (2012).  Therefore, the issues on appeal are appropriately characterized as set forth on the title page of this decision.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in May 2009.  They additionally offered testimony at a hearing before an RO Decision Review Officer (DRO) in May 2007.  Transcripts of those hearings are of record.

For the reasons described below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran attributes his current neck and low back disabilities, at least in part, to an in-service accident where he fell from a two-and-a-half ton truck, thereby injuring his neck and low back.  He additionally contends that he is unable to work as a result of the severity of his current disabilities.

A review of the STRs provided by the Veteran shows that he indeed was noted to have fallen off a truck in April 1973, landing on his neck and left leg.  During clinical treatment following his fall, he was noted to pain on palpation in his vertebra in the T12-C1, and the L3-L4 areas.  He complained of pain on breathing in his mid-back region.  The impression was a bruised back, mild low back strain, and possible mild whiplash of the cervical spine.  X-rays of the low back and cervical spine were within normal limits.  He again sought treatment the following day for ongoing neck pain.  While an earlier clinical consultation in April 1972 revealed complaints of pain in back and below the left shoulder for two days, the additional STRs pertaining to his claimed injuries and any subsequent in-service treatment are absent from the claims file.  

The earliest post-service medical evidence showing any complaints of or treatment for a low back or neck condition is found in an MRI report of the Veteran's lumbar spine dated in August 1993.  The impression was DDD and diffuse posterior disc bulge at L1-2, mild congenital central canal stenosis at L3-4, left facet joint hypertrophy and mild to moderate congenital central canal stenosis at L4-5, and left facet joint arthropathy at L5-1.  No lumbar intervertebral disc herniation or fixed lumbar nerve root compression was identified.

Multiple VA and private treatment records dated beginning in January 1995 reveal that the Veteran was involved in a motor vehicle accident in December 2004.  Following this accident, he underwent numerous surgical procedures on his back, including fusions and removal of hardware due to an allergic reaction to hardware installed to treat his back disability.  

In July 2009, the Veteran submitted a statement from William H. Lily, M.D., who indicated that he treated the Veteran from September 1973 until early 1984 for muscle spasms and pain caused by an injury to his cervical and lumbar spine which he had sustained during his service.  Such treatment consisted of electro-muscle stimulation, ultrasound, and oral medication.  Dr. Lily expressed his opinion that the Veteran's injuries were aggravated by his normal daily activities.

While there is no additional post-service medical evidence of record relating to the Veteran's claimed disabilities prior to August 1993, the Veteran testified during his May 2007 DRO hearing that he began receiving private treatment for back pain in approximately March 1974, but that he was unable to obtain records of this treatment.  He additionally reported during both his Board and DRO hearing that he suffered a continuity of back and neck symptomatology since his separation from service.  The Veteran further testified during his May 2009 Board hearing that his employment records, showing that he voluntary left numerous jobs, purportedly because of his continued back pain, is evidence of his continued back and neck problems since his separation from service.  He additionally testified that he did not frequently seek treatment for his back and neck problems because he did not have health insurance, although he did report receiving treatment seven times per year in the 1970s and 1980s.  

The Board observes that to date, the Veteran has not been afforded a VA examination to obtain a medical opinion regarding whether any current lumbar spine or neck disabilities are etiologically related to his active service.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in service-connection claims, VA must provide a VA medical examination for a medical nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Given the presence of such evidence in this case, the Board finds that these claims must be remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of his claimed lumbar spine and neck disabilities.

In remanding these service connection issues, the Board specifically notes that the Veteran is competent to report an onset of a back and neck disability during service and he is competent to report a continuity of symptomatology of back and neck pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Thus, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2012).  Therefore, on remand, the VA examiner should recognize this lay evidence as potentially competent to support the presence of disability even where it is not fully corroborated by contemporaneous medical evidence, and must comment on this reported continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With respect to the Veteran's TDIU claim, the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.  

Here, the issues before the Board concern whether service connection is warranted for his claimed disabilities.  Thus, because the Veteran is not yet service-connected for any disability, his TDIU claim is still premature.  Accordingly, the Board will defer disposition on this issue pending the outcome of his service connection claims.

The Board noted in the prior January 2010 decision that the evidence of record indicated that the Veteran was in receipt of benefits administered by the SSA.  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  Although the Board previously hinged the requirement of obtaining his SSA records on his providing information regarding the disabilities for which he is in receipt of SSA benefits, the Board now finds that it cannot foreclose the possibility that such records are relevant to his claims absent a review of those records.  As such, all records pertaining to his claim(s) for SSA benefits should be requested.  See 38 C.F.R. § 3.159(c)(2) (2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Similarly, the record indicates that the Veteran has applied for Worker's Compensation following his December 2004 accident.  On remand, the Veteran should be asked to provide an appropriate release form in order for VA to request a copy of all records associated with his worker's compensation file.

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his claimed conditions over the years, and records of his VA care, dated since January 2007, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements, including obtaining any necessary release forms, to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits and worker's compensation benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012). 

2.  Obtain a complete copy of the Veteran's VA treatment records from the VA healthcare systems in Nashville and Chattanooga, Tennessee, dated since January 2007.  All reasonable attempts should be made to obtain such records.  If any requested records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his back and neck.  The claims file and a complete copy of this REMAND should be made available and reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The VA examiner should diagnose all lumbar and cervical spine disorders found to be present, to include any lumbar vertebral fractures, degenerative disc disease (DDD), bursitis, and any associated reflex sympathetic dystrophy of the hips and left leg.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed lumbar and/or any currently diagnosed cervical spine disorder had its clinical onset during the Veteran's active service or is related to any in-service disease, event, or injury.  

In providing these opinions, the examiner should specifically address the evidence of record showing that the Veteran fell from a truck during his service and subsequently experienced pain in his neck and back.  The examiner should additionally address all post-service lay and medical evidence, including the following:  the July 2009 statement from Dr. Lily, indicating that he treated the Veteran for back and neck pain after his separation from service through approximately 1984; the August 1993 MRI report, showing, inter alia, that the Veteran was noted to have DDD at that time; and the Veteran's and his wife's contentions that he injured his back and neck during service and has experienced a continuity of back and neck symptomatology since his separation from service.  

Finally, if the examiner finds that either the lumbar or cervical disabilities are related to active service, he should state whether it is at least as likely as not that such disabilities (along with any other disabilities that may be service-connected by the time of the examination) preclude the Veteran from securing and following substantially gainful employment, without regard for any nonservice-connected disorders and considering the Veteran's educational and occupational background.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim is granted, take into consideration evidence of the Veteran's unemployability when making a rating assignment.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


